SIGNPATH PHARMA INC. 1375 California Road Quakertown, Pennsylvania 18951 September 30, 2014 Jeffrey P. Reidler, Esq. Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: SignPath Pharma, Inc. Registration Statement on Form S-1 Filed on August 12, 2014 File No. 333-198110 Acceleration Request Requested Date: October 2, 2014 Requested Time: 4:00 P.M. Eastern Time Dear Mr. Reidler: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, SignPath Pharma Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to declare the above referenced Registration Statement on Form S-1 effective as of the Requested Date and Requested Time set forth above or as soon thereafter as is possible. In connection with the foregoing request for acceleration of effectiveness, the Company hereby acknowledges the following: · should the Commission or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments or the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company requests that it be notified of such effectiveness by telephone call to Elliot Lutzker (646-428-3210). SIGNPATH PHARMA INC. By:/s/ Lawrence Helson Lawrence Helson, M.D., Chief Executive Officer
